Case 3:17-cv-30038-MGM Document 41 Filed 07/29/20 Page 1 of 3

UNITED STATES DISTRICT COURT

 

o= 3
DISTRICT OF MASSACHUSETTS oa = |

a2 2m

UNITED STATES OF AMERICA, the STATE SH VR
of INDIANA, and the COMMONWEALTH OF 2 2 = oP
MASSACHUSETTS =i 2°
ex rel. JANE DOE, on 2 9
Plaintiffs No. 17-cv-30038-MGM“? s35 «== @

= ~“ om

v. PURSUANT TO 31 U.S.C. § 3730

CLEANSLATE CENTERS, INC., et al.,

)
)
)
)
) FILED UNDER SEAL
)
)
)
Defendants. )
)

 

NOTICE BY THE UNITED STATES THAT
IT IS NOT INTERVENING AT THIS TIME

As of this date, despite its best efforts, the United States has yet to complete its evaluation
of this matter, and, as such, is not able to decide whether to intervene in the action at present.
Accordingly, the United States hereby notifies the Court that it is not intervening at this time.
However, the Government’s evaluation of this matter will continue.

Although the United States is not intervening at this time, it respectfully refers the Court
to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the
United States; provided, however, that the “action may be dismissed only if the court and the
Attorney General give written consent to the dismissal and their reasons for consenting.” Id.
Therefore, the United States requests that, should either the relator or the defendants propose that
this action be dismissed, settled, or otherwise discontinued, this Court solicit the written consent

of the United States before ruling or granting its approval.

Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all

pleadings filed in this action be served upon it; the United States also requests that orders issued

qa
Case 3:17-cv-30038-MGM Document 41 Filed 07/29/20 Page 2 of 3

by the Court be sent to the Government’s counsel. The United States reserves its right to order
any deposition transcripts, to intervene in this action for good cause at a later date, and to seek
the dismissal of the relator’s action or claim. The United States also requests that it be served
with all notices of appeal.

Finally, the Government requests that the Complaint, this Notice, and the attached
proposed Order be unsealed. In addition, the Government requests that Notice of the
Commonwealth of Massachusetts of Its Election to Intervene and Ex Parte Request to Unseal the
Action, filed by the Commonwealth of Massachusetts in this matter, and related Order be
unsealed. The United States requests that all other papers on file in this action remain under seal
because, in discussing the content and extent of the United States’ investigation, such papers are
provided by law to the Court alone for the sole purpose of evaluating whether the seal and time
for making an election to intervene should be extended. A proposed order accompanies this
Notice.

Respectfully submitted,
UNITED STATES OF AMERICA
ANDREW E. LELLING

United States Attorney

By: /s/ Christopher Morgan
Christopher Morgan (BBO No. 666679)
Assistant U.S. Attorney
United States Attorney’s Office
300 State Street, Suite 230
Springfield, MA 01105
(413) 785-0269

Christopher.morgan2@usdoj.gov
Date: July 28, 2020
Case 3:17-cv-30038-MGM Document 41 Filed 07/29/20 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that, on July 28, 2020, I caused the foregoing document to be sent via
electronic mail to:

Kevin Lownds

Gregoire Ucuz

Assistant Attorneys General
One Ashburton Place

Boston, Massachusetts 02108
Counsel for the Commonwealth

Lawrence J. Carcare II, Deputy Attorney General
Office of Attorney General Curtis Hill

8005 Castleway Drive

Indianapolis, IN 46250

Counsel for the State of Indiana

Robert M. Thomas, Jr.
Thomas & Associates
20 Park Plaza, Suite 438
Boston, MA 02116

Suzamne E. Durrell
Durrell Law Office
180 Williams Avenue
Milton, MA 02186

David W.S. Lieberman
Powderhouse Law, LLC

24 Powder House Terrace, #1
Somerville, MA 02144
Counsel for Relator

Pursuant to 31.U.S.C. § 3730(b)(2), no service was made upon the Defendants because this

case is still under seal.

 

 

Dated: July 28, 2020 /s/ Christopher Morgan
Christopher Morgan
Assistant U.S. Attorney
